Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 13-16 and 21-37 are pending.
Claims 13-16 have been examined.
Claims 21-37 are withdrawn from consideration as drawn to a non-elected invention.
Claims 1-12 and 17-20 have been cancelled in the amendment filed 4/01/2021.
New claims 21-37 have been added in the amendment filed 4/01/2021.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 4/01/2021 is acknowledged.
Applicant’s amended claims are not grouped with the elected Group, which is a method of optimizing a silica to lime ratio in a cement blend. Claims 21 and 32 requires a method of preparing a cement blend.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13:
There is no antecedent basis for “the cementitious components” in line 3.
It is not clear when the oxide analysis on the cementitious components is performed. Is it prior to mixing the components, during the mixing or after.

Claim 15.  
There is no antecedent basis for “the cementitious components” in line 3.
It is not clear when the dissolution rate for each of the cementitious components is performed. Is it prior to mixing the components, during the mixing or after. For purposes of examination it is assumed that the dissolution rate is before the mixing or blending.
It is not clear how the dissolution rate is calculated, i.e. at what temperature at what pressure, using what solvent, what particle size. All these factors make a difference in the dissolution rate.




It is not clear how selection additional cementitious components to include in the cement blend “based on a dissolution rate for each component” is performed. What dissolution rate for which component would lead to the selection? 
It is not clear how a time dependent concentration of lime and silica is calculated; i.e. what formula is used for the calculation. What period of time and under what conditions is the concentration of lime and silica calculated, i.e. during mixing, blending, setting, before blending or after setting. All of these factors would change the calculation. 
It is unclear how the dissolution rate for each component would assist one to select additional components.
This claims has so many ambiguities as to preclude an art rejection at this time. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. “Modeling and  Optimization of Cement Raw Materials Blending Process” Mathematical Problems in Engineering Vol. 2012, Article ID 392197. 2012 pp. 1-20. 

Claim 13. 
 Li teaches:
A method of improving a lime to silica ratio of a cement blend comprising: title teaches optimization of cement raw materials;
selecting a target lime to silica ratio; page 3, first full paragraph details selection of target lime and silica components, i.e. ratios; page 1, teaches “Optimal ingredient ratio will promote and stabilize cement quality and production craft”;
performing an oxide analysis on the cementitious components of the cement blend; page 15 first full paragraph teaches “chemical compositions analyzed” using X-ray analyzer”; 
calculating a total amount of silica and lime in the cement blend from the oxide analysis; page 28, line teaches the total amount of silica; line 21 teaches line, i.e. CaO.
Li does not specifically teach:
and calculating a concentration of additional lime needed in the cement blend to make the lime to silica ratio greater than or equal to the target lime to silica ratio, see conclusion.
Because Li teaches all the steps of the method and provides a program to determine the lime and silica concentration, and the purpose of Li is to meet and optimize the lime/silica ratio, i.e. see FIG 2 it would have been an obvious step to actually add the additional lime during the blending process. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. “Modeling and  Optimization of Cement Raw Materials Blending Process” Mathematical Problems in Engineering Vol. 2012, Article ID 392197. 2012 pp. 1-20 in view of Brezny US Patent No. 4,169,734.

Claim 14. 
Li does not specifically teach:
wherein the target lime to silica ratio is a weight ratio, and wherein the weight ratio is about 10/90 to about 40/60.  Claim interpretation; lime is defined as CaO or calcium oxide ONLY. The lime to silica ratio claimed is .11 to .66 or a silica/lime ratio is 9 to 1.5.  

It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to claim a lime/silica ratio of .11 to .66 (a very broad range) because Brezny teaches that the lime/silica ratio may be low, i.e. .2 to 1.0.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. “Modeling and  Optimization of Cement Raw Materials Blending Process” Mathematical Problems in Engineering Vol. 2012, Article ID 392197. 2012 pp. 1-20 in view of Drake EP 0 056 700.

Claim 15. 
Li does not teach:
further comprising a step of calculating a dissolution rate for each of the cementitious components.
Drake teaches the dissolution rates are important in cements for lime, i.e. calcium oxides, see abstract.
It would have been obvious to one having ordinary skill in the art  at the time of Applicant’s effective filing date to calculate dissolution rates for cements with lime because Drake teaches this is an important parameter in the setting of cement.





Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. US Patent No. 3,539,364 (1970) recognized the importance of a cement blend having Applicant’s claimed silica/lime ratio and recites desired values of 1.6-2.4 overlapping Applicant’s claimed 9 to 1.5. (note this is slica/lime not lime/silica ratio).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/             Examiner, Art Unit 3674